     Case 2:20-cv-04423-AB-SK Document 58 Filed 10/06/20 Page 1 of 3 Page ID #:1235

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                          October 06, 2020


       No.:                      20-56031
       D.C. No.:                 2:20-cv-04423-AB-SK
                                 Marks Engine Company No. 28 v. Travelers Property
       Short Title:
                                 Casualty Co, et al


       Dear Appellant/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Motions filed along with the notice of appeal in the district court are not
       automatically transferred to this court for filing. Any motions seeking relief from
       this court must be separately filed in this court's docket.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
Case 2:20-cv-04423-AB-SK Document 58 Filed 10/06/20 Page 2 of 3 Page ID #:1236




                   UNITED STATES COURT OF APPEALS
                                                                      FILED
                           FOR THE NINTH CIRCUIT
                                                                      OCT 06 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS




  MARKS ENGINE COMPANY NO. 28                   No. 20-56031
  RESTAURANT, LLC, a limited liability
  company,
                                                D.C. No. 2:20-cv-04423-AB-SK
               Plaintiff - Appellant,           U.S. District Court for Central
                                                California, Los Angeles
   v.
                                                TIME SCHEDULE ORDER
  TRAVELERS PROPERTY
  CASUALTY COMPANY OF
  AMERICA; ERIC GARCETTI, an
  individual; DOES, 1 to 25, inclusive,

               Defendants - Appellees.



The parties shall meet the following time schedule.

If there were reported hearings, the parties shall designate and, if necessary, cross-
designate the transcripts pursuant to 9th Cir. R. 10-3.1. If there were no reported
hearings, the transcript deadlines do not apply.

 Tue., October 13, 2020        Appellant's Mediation Questionnaire due. If your
                               registration for Appellate CM/ECF is confirmed after
                               this date, the Mediation Questionnaire is due within
                               one day of receiving the email from PACER
                               confirming your registration.
 Wed., November 4, 2020        Transcript shall be ordered.
 Fri., December 4, 2020        Transcript shall be filed by court reporter.
Case 2:20-cv-04423-AB-SK Document 58 Filed 10/06/20 Page 3 of 3 Page ID #:1237

 Wed., January 13, 2021     Appellant's opening brief and excerpts of record
                            shall be served and filed pursuant to FRAP 31 and
                            9th Cir. R. 31-2.1.
 Fri., February 12, 2021    Appellees' answering brief and excerpts of record
                            shall be served and filed pursuant to FRAP 31 and
                            9th Cir. R. 31-2.1.

The optional appellant's reply brief shall be filed and served within 21 days of
service of the appellees' brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellant to comply with the Time Schedule Order will result in
automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                            FOR THE COURT:

                                            MOLLY C. DWYER
                                            CLERK OF COURT

                                            By: John Brendan Sigel
                                            Deputy Clerk
                                            Ninth Circuit Rule 27-7
